ooaontnaw Ff wh =

wh kwh ek
oonranuwrt wn + 2

RFE BRRS

mw fw N
uD UM

& 8 8

 

 

Case 4:19-cr-00491-JST Document 23 Filed 05/14/20 Page 1 of 3

hacl Levinsohn, SBN: 146492
Counsel, Silver Law Firm
30 2™ St, Suite 204
akland, CA 94607
Tell: (310) 420-9081
ichucl @esilverlaw.com

Attorney for Defendant, James Hayward Silcox

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

OAKLAND DIVISION

UNITED STATES OF AMERICA, CASE NO: 4:19-er-00491-JST-1

Plaintiff,

vs. DEFENDANT’S SUBMISSION
JAMES HAYWARD SILCOX IN ADVANCE OF CHANGE OF
PLEA HEARING
Defendant
IN iCTI

Defendant James Heyward Silcox will enter a plea of Guilty or No Contest to the charge
against him United States Code 21-:952(a) and 960(b\(6): Importation of Schedule IV Narcotic
Drug, on the date to which this matter is continued. Defendant Silcox intends to cnter a plea, but
js not in a position to waive his right to appear in person for that plea, after consultation with
counsel, and therefore will request that the matter be continued for that plea

Dated: Mayl1, 2020 Respectfully Submitted,

 

Silver Law Firm
Attomeys for James Hayward Silcox

 

 
oon Oa fk WOW LY

oN = =&— @= se se se ese se SS
-~§ OO O© Mn Our ON + OO

SBBNAERRSR

 

 

Case 4:19-cr-00491-JST Document 23 Filed 05/14/20 Page 2 of 3

Statement of Facts
Defendant Silcox, in person before the Court, will admit the elements of the charge: that
he unlawfully imported a Schedule IV narcotic. The potential penalties for this offense are a
term of imprisonment of not more than 5 years, a fine not to exceed the greater of that authorized
in accordance with the provisions of title 18 or $250,000. The defendant intends to present a
positive case to the Court for Diversion, and in the alternative, for a term of probation that does

not include

Date: ri [Y-2eLo

 

Silver Law Firm
Attorneys for Timothy Melchior

 

 
ownr onauwr &© MH +

ee a ee ee ee ee ee
oaoanrawnrr O© NY + CO

RE BBS

hm ©
Qa wv

$888

 

 

Case 4:19-cr-00491-JST Document 23 Filed 05/14/20 Page 3 of 3

Declaration of Counsel

1, Michael Levinsohn, declare as follows:

1. Iam of counsel to Silver Law Firm on the matter of US v. James Hayward Silcox.

2. Ihave discussed with Mr. Silcox the pros and cons entering a plea in person in court,
and he has elected to plea in person to the Court.

3, Silcox has been in compliance with all elements of his release, and will continue to
do so.

4. The stipulation to a new date for plea has been agreed upon by AUSA Griswold.

I declare under penalty of perjury the foregoing is true under the laws of California to the best of

my knowledge.

Signed: SH4/~ 2520 Signed

 
  

 

Michael Levi
Of Counsel, Silver Law Firm
Attorneys for James Hayward Silcox

 

 
